Citation Nr: 1706165	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain with chronic low back pain and functional loss.

2.  Entitlement to service connection for a digestive disability manifested by chest and stomach pain.

3.  Entitlement to service connection for a digestive disability manifested by difficulty swallowing and nausea.

4.  Entitlement to service connection for a right hand disability, to include as secondary to a lumbosacral strain with chronic low back pain and functional loss.

5.  Entitlement to service connection for a right shoulder disability, to include as secondary to a lumbosacral strain with chronic low back pain and functional loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran testified at a hearing at the RO (Travel Board hearing) before the undersigned Veterans Law Judge.

The issues on appeal were previously remanded by the Board in March 2015.

The issues of service connection for a right hand disability and right shoulder disability are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  The orthopedic manifestations of the Veteran's lumbosacral strain with chronic low back pain and functional loss has not more nearly approximated unfavorable ankylosis at any time during the appeal period.

2.  The Veteran's left lower extremity radiculopathy associated with lumbosacral strain with chronic low back pain and functional loss more nearly approximated mild incomplete paralysis of the sciatic nerve prior to May 14, 2014, and moderately severe incomplete paralysis of the sciatic nerve thereafter.

3.  The Veteran's right lower extremity radiculopathy associated with lumbosacral strain with chronic low back pain and functional loss more nearly approximated mild incomplete paralysis of the sciatic nerve prior to May 14, 2014, and moderate incomplete paralysis of the sciatic nerve thereafter.

4.  The Veteran's symptoms of chest and stomach pains, difficulty swallowing, nausea, and vomiting are attributed to his service-connected hiatal hernia with gastroesophageal reflux; there is no separate and distinct diagnosis for a digestive disability apart from the hiatal hernia with gastroesophageal reflux.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the orthopedic manifestations of lumbosacral strain with chronic low back pain and functional loss have not been met.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a disability rating of 10 percent prior to May 14, 2014 and 40 percent thereafter for left lower extremity radiculopathy associated with lumbosacral strain with chronic low back pain and functional loss have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.59, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a disability rating of 10 percent prior to May 14, 2014 and 20 percent thereafter for right lower extremity radiculopathy associated with lumbosacral strain with chronic low back pain and functional loss have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.59, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for service connection for a digestive disability manifested by chest and stomach pains have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for a digestive disability manifested by difficulty swallowing and nausea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard August and September 2008 letters satisfied the duty to notify provisions.  In its March 2015 remand, the Board also requested that the Veteran be sent a new notice informing him of the information and evidence necessary to substantiate his claims.  This was completed in a November 2015 standard letter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  See March 2015 Board remand; April 2015 receipt of records from SSA; see also Stegall, 11 Vet. App. at 271. 

The Veteran was provided VA medical examinations in August 2008, December 2013, and December 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  

The Board acknowledges that the August 2008, December 2013, and December 2015 VA examinations did not fully test the spine in accordance with 38 C.F.R.      § 4.59.  See Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).  However, the Board finds that this is a moot point because in order to obtain a higher rating for the spine the evidence would need to show a form of ankylosis, which by definition in Note (5) below is when the spine is fixed in flexion or extension.

Accordingly, the Board finds that VA's duty to assist has been met.

II.  Increased Rating

A.  Legal Framework

The Veteran is service-connected for lumbosacral strain with chronic low back pain and functional loss (hereinafter a "low back disability"), rated at 40 percent disabling, for the entire appeal period, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.

Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the cervical spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the diagnostic criteria.  Note (1): associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note (2): for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (3) in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Note (4): each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.

Note (5) discusses ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

B.  Analysis

The Veteran seeks a disability rating in excess of 40 percent for his low back disability.  The Veteran's current 40 percent rating is in effect for the entire appeal period, which extends to July 18, 2007, one year prior to VA's receipt of his claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that a disability rating in excess of 40 percent is not warranted.  However, separate staged rating are warranted for associated lower extremity radiculopathies.

The Veteran's 40 percent rating is the second highest schedular rating available for the spine.  See 38 C.F.R. § 4.71a, DC 5237.  The next higher rating, a 50 percent rating, is the highest schedular rating available for the spine and is only warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis means that the entire thoracolumbar spine is fixed in flexion or extension and this fixation is accompanied by at least one of a number of symptoms enumerated in 38 C.F.R. § 4.71a, Note (5).  Thus, in making this determination, the Board finds that the Veteran's low back disability does not more nearly approximate unfavorable ankylosis.  See 38 C.F.R. §§ 4.1, 4.3, 4.7.

The Board's conclusion is supported by the VA examinations of record.  None of the three examinations, conducted in August 2008, December 2013, and December 2015 have shown that the Veteran's low back disability manifests in any form of ankylosis.  The Board notes that the Veteran has also not alleged such a manifestation, nor have private or VA treatment records shown or implied it.

In reviewing the evidence of record, however, it is apparent that the Veteran's low back disability has worsened in severity over the course of the appeal period.  In terms of range of motion, the August 2008 VA examination report noted that flexion was limited to 70 degrees, extension to 20 degrees, right lateral bending to 30 degrees, left lateral bending to 25 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 40 degrees.  The December 2013 VA examination showed flexion limited to 50 degrees, extension to 20 degrees, and bilateral lateral flexion and rotation to 30 degrees.  There was objective evidence of pain at the extremes no reduction of range of motion on repetition.  (Parenthetically, the Board notes that in its March 2015 decision, it found that the August 2008 VA examination report did not represent an improvement in the Veteran's disability picture and that the December 2013 VA examination report findings were more in-line with his disability picture and consistent with VA examination findings of prior to the appeal period.)  The most recent December 2015 VA examination showed that forward flexion was limited to 25 degrees, extension to 5 degrees, and bilateral lateral flexion and rotation to 10 degrees.  There was pain on all ranges of motion.

The Veteran has also experienced flare-ups of pain and stiffness that occur several times per week throughout the appeal period.  See, e.g., August 2008 VA examination report.  Flare-ups make it hard for the Veteran to get out of bed some mornings.  Id.  He has reported that about two days per week the pain is so severe that he cannot get out of bed for at least a portion of the day.  See December 2015 VA examination report.  Prior to the December 2015 VA examination, there was no estimate of whether flare-ups caused further limitation of motion, however the December 2015 examination was conducted during a flare-up and the examiner was able to record objective measurements.  The Veteran's flexion was limited to 20 degrees, extension to 5 degrees, bilateral lateral flexion to 5 degrees, and bilateral rotation to 10 degrees.  These were the worst range of motion measurements recorded during the appeal period; they do not more nearly approximate unfavorable ankylosis.  The evidence does not show that pain, weakness, fatigue, muscle spasms, or incoordination cause further functional loss that could more nearly approximate unfavorable ankylosis.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a,     DC 5237; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board acknowledges that the Veteran has reported that some days he is unable to get out of bed due for at least a portion of the day, however the Veteran has not alleged and the evidence does not support that this approximates unfavorable ankylosis, which would be fixation of the entire thoracolumbar spine in a non-neutral position.

The Board has considered whether the low back disability would approximate the criteria for a disability rating in excess of 40 percent pursuant to the alternative rating schedule for IVDS.  To that end, the December 2015 VA examiner recorded that the Veteran experienced at least six weeks of bed rest during the prior twelve months, however it was noted that this determination was based on the Veteran's subjective statements and that there was no indication that bed rest was prescribed by a physician.  As the alternative schedule for rating IVDS defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician, the application of this rating schedule is not appropriate.

During the pendency of the appeal, the Veteran has also been granted service connection for radiculopathy of both lower extremities associated with his low back disability.  Accordingly, the evaluation of those disabilities is within the purview of this decision.

VA examination reports show that both nerve disabilities relate to the sciatic nerve.  They are each rated pursuant to 38 C.F.R. § 4.124a, DC 8520, for paralysis of the sciatic nerve.  Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.

The left lower extremity radiculopathy is rated as 10 percent disabling prior to December 2, 2015, and rated as 40 percent disabling thereafter.  The right lower extremity radiculopathy is rated as 10 percent disabling prior to December 2, 2015, and rated as 20 percent disabling thereafter.

A review of the evidence shows that in April 2011 the Veteran sought treatment at Maxwell Air Force Base and it was noted that he had very sharp pain radiating to both legs, motor disturbances in both legs that caused them to give out, sensory disturbance numbness in both feet, sensory abnormalities, and reduced strength and weakness bilaterally.  The December 2013 VA examination report showed that there was constant severe bilateral pain, moderate bilateral paresthesias and/or dysesthesias, and moderate bilateral numbness.  Nonetheless, the examiner determined that the Veteran's lower extremity radiculopathy was mild in nature bilaterally.  During the August 2014 Board hearing, the Veteran testified that his radiculopathy increased in severity and that was why he went to see a private chiropractor in May 2014.  While the chiropractor records do not mention radiculopathy explicitly, there is a May 14, 2014 Release from Work Authorization written by the chiropractor indicating that the Veteran was experiencing increased pain and exacerbating symptoms.  The Veteran's radiculopathy was most recently evaluated during the December 2015 VA examination report.  The examiner found that there was severe constant pain and moderate numbness bilaterally.  The examiner determined that the radiculopathy was moderate in nature in the right lower extremity and severe in the left lower extremity.

With regard to the left lower extremity radiculopathy, the Board finds that the disability more nearly approximates the criteria corresponding to a 10 percent rating pursuant to DC 8520 prior to May 14, 2014.  The Board's conclusion is based on the December 2013 VA examination report, which showed the radiculopathy to be mild.  While the evidence of record shows that this radiculopathy increased in severity during the appeal period, the evidence does not support that this increase occurred prior to May 14, 2014.  From May 14, 2014 onward, the Board finds that the disability more nearly approximates the criteria corresponding to a 40 percent rating pursuant to DC 8520.  This conclusion is based on the December 2015 VA examination report that found the radiculopathy to be severe.  A rating in excess of 40 percent is not warranted as there is no evidence of muscular atrophy or complete paralysis of the sciatic nerve.  The Board has chosen the effective date for increase as May 14, 2014 based on the private chiropractor's evaluation of the same date and the Veteran's August 2014 testimony that he sought chiropractic care based, in part, on an increase in his radicular symptoms; this is the earliest date on which an increase in severity could be shown by the evidence of record.

With regard to the right lower extremity radiculopathy, the Board finds that the disability more nearly approximates the criteria corresponding to a 10 percent rating pursuant to DC 8520 prior to May 14, 2014.  The Board's conclusion is based on the December 2013 VA examination report, which showed the radiculopathy to be mild.  While the evidence of record shows that this radiculopathy increased in severity during the appeal period, the evidence does not support that this increase occurred prior to May 14, 2014.  From May 14, 2014 onward, the Board finds that the disability more nearly approximates the criteria corresponding to a 20 percent rating pursuant to DC 8520.  This conclusion is based on the December 2015 VA examination report that found the radiculopathy to be moderate.  A rating in excess of 20 percent is not warranted as the evidence does not show that the radiculopathy more nearly approximated moderately severe incomplete paralysis.  The Board has chosen the effective date for increase as May 14, 2014 based on the private chiropractor's evaluation of the same date and the Veteran's August 2014 testimony that he sought chiropractic care based, in part, on an increase in his radicular symptoms; this is the earliest date on which an increase in severity could be shown by the evidence of record.

The Board has also considered whether referral for an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b); however, section 3.321(b) is designed to perform a gap-filling function where the Veteran's level of disability is less than total employment, and in this instance the Veteran has already been granted a total disability rating based on unemployability due to service-connected disabilities (TDIU) that has been in effect for the entire appeal period.  See 38 C.F.R. § 4.16; Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  Accordingly, referral for an extraschedular rating is not required.

The Board notes that the functional loss manifested by the Veteran's low back disability was considered in the schedular evaluation of the disability.  See DeLuca, 8 Vet. App. at 202; see also, e.g., August 2014 Board Hearing Transcript ("can't walk up steps," "can't wash the car," "can't ride the lawn mower," "wife and daughter need to help me get out of the car," etc.).

The Board has also considered other symptoms raised by the Veteran and his representative in the September 2016 Informal Hearing Presentation (IHP).  It was alleged that the December 2015 VA examination report showed a "neurological" symptom of constipation.  Upon review of the examination report, that is not the case.  The examination report referenced a June 2015 x-ray imaging study of the lumbar spine that, within the x-ray study's findings, noted mild constipation.  When read in context, "constipation" did not refer to a neurological symptom but instead was used under an alternative meaning to indicate constriction.  The Board also acknowledges that the Veteran has alleged that his low back disability results in constipation, however no affirmative medical evidence has shown such a relationship and the Veteran has neither the medical training nor experience to make such an etiological determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the September 2016 IHP, it was also alleged that the Veteran experiences the symptom of osteopenia.  The Board notes that the same June 2015 x-ray imaging study referenced in the December 2015 VA examination report contained a finding of mild osteopenia; however this is not a separate symptom or functional effect, rather it is part of the definition of the Veteran's disability itself.  

In summary, the Board finds that the Veteran's low back disability should be rated as 40 percent disabling pursuant to DC 5237 for the entire appeal period.  The Veteran's associated left lower extremity radiculopathy should be rated as 10 percent disabling prior to May 14, 2014, and rated as 40 percent disabling thereafter.  The Veteran's associated right lower extremity radiculopathy should be rated as 10 percent disabling prior to May 14, 2014, and rated as 20 percent disabling thereafter.

III.  Service Connection

The Veteran seeks service connection for a digestive disability.  This problem has been adjudicated as two separate claims, one as a digestive disability manifested by chest and stomach pain and another as a digestive disability manifested by difficulty swallowing and nausea.  For the reasons that follow, the Board finds that service connection is not warranted for a digestive disability; both claims are denied.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran raised his claim for a digestive disability in a September 2008 statement in support of claim.  Therein, he wrote that he has had severe problems swallowing for the past five to six years.  He has a lump in his throat and he has to force food down.  This is a problem with liquids as well.  Then when the foods or liquids get to his stomach there is a problem, as well.  He gets very bad chest pain when he forces food down, and he has chronic nausea and vomiting.  The Veteran alleged that these symptoms represented separate and distinct disabilities from his service-connected hiatal hernia with gastroesophageal reflux.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge.  He elaborated on his symptomatology and then indicated that he thought that these symptoms were part of his already service-connected hiatal hernia with gastroesophageal reflux but he was not sure and that he was seeking clarification from doctors.

A review of the VA and private treatment records shows that these symptoms are attributed to his hiatal hernia with gastroesophageal reflux.  They do not represent a distinct diagnosis.  Based on the Veteran's August 2014 testimony, in March 2015 the Board remanded this claim, in part, for a VA examination to determine the nature and etiology of any disability.  In a December 2015 VA examination report, the examiner wrote that these symptoms were a part of his already service-connected disability, in agreement with the other medical evidence of record.

The Board notes that the Veteran is not competent to attribute these symptoms to a separate and distinct diagnosis as he has neither the medical training nor experience to make such a complex determination.  See Jandreau, 492 F.3d at 1377.  Accordingly, the Board finds that the Veteran's symptoms claimed as a separate and distinct digestive disability are attributed to his already service-connected hiatal hernia with gastroesophageal reflux.  There is no evidence to the contrary; the Veteran does not have a separate diagnosis of a digestive disability.  

The threshold element of service connection, that there be a current disability, has not been met.  Service connection for a digestive disability manifested by stomach and chest pains is not warranted; service connection for a digestive disability manifested by difficulty swallowing and nausea is not warranted.


ORDER

A disability rating in excess of 40 percent for a low back disability is denied.

A 10 percent disability rating prior to May 14, 2014, and rated as 40 percent disabling thereafter, for left lower extremity radiculopathy associated with a low back disability is granted.

A 10 percent disability rating prior to May 14, 2014, and rated as 20 percent disabling thereafter, for right lower extremity radiculopathy associated with a low back disability is granted.

Service connection for a digestive disability manifested by chest and stomach pains is denied.

Service connection for a digestive disability manifested by difficulty swallowing and nausea is denied.


REMAND

The Veteran seeks service connection for a right hand disability and a right shoulder disability, both to include as secondary to a low back disability.  The Board finds that further development of these claims is required.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Right Hand Disability

In the March 2015 remand, the Board directed the RO to schedule a VA examination to determine the nature and etiology of this disability.  This examination was performed in December 2015 and the examiner determined that the disability was less than likely related to or onset during active service because there was no evidence of chronic sequelae from an in-service September 1981 right thumb injury.  The examiner, however, did not provide a clear diagnosis of a disability, indicating that the symptomatology was consistent with carpal tunnel syndrome though the Veteran did likely have some mild strain of the right hand tendons.  The diagnosis must be clarified on remand.  Additionally, the examiner failed to discuss the Veteran's lay statements, indicating that the disability relates to moving a desk in service, and no opinion was provided as to whether the disability was proximately caused or aggravated by his low back disability.  For these reasons, the examination opinion is inadequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is warranted.

Right Shoulder Disability

In the March 2015 remand, the Board directed the RO to schedule a VA examination to determine the nature and etiology of the right shoulder disability.  This examination was performed in December 2015, and the examiner determined that it was less than likely related to or incurred during active service based on an absence of complaints or treatment for a shoulder condition during service.  The examiner did not consider the Veteran's lay statements, indicating that it relates to moving a desk in service, or any of the other medical evidence of record.  Accordingly, the examiner's opinion is inadequate as it relates to a direct theory of entitlement to service connection.  Barr, 21 Vet. App. at 312.  On remand, an addendum medical opinion should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right hand disability.  The examination should be performed by a physician.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to provide a diagnosis or diagnoses for the right hand disability.  This should include consideration of whether it is a neurologic disability.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in or is otherwise related to the Veteran's active service.

This should include consideration of the September 1981 nail injury of the right thumb, as well as the in-service injury incurred while moving a desk.  See August 2014 Hearing Transcript.

For each diagnosed disability, the examiner is also asked to answer whether it is at least as likely as not that it was proximately cause or aggravated by his service-connected lumbosacral strain with chronic low back pain and functional loss.

The examiner should note that this second question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, to the extent possible, the examiner should establish a baseline level of severity of the right hand disability prior to aggravation by the lumbar spine disability.

A complete rationale must be provided for all opinions expressed.  The rationale must consider all pertinent evidence of record, to include the Veteran's lay statements.  An explanation based only on a lack of supporting evidence in the Veteran's service treatment records would be inadequate.

3.  Obtain an addendum VA medical opinion from the December 2015 VA examiner concerning the Veteran's right shoulder disability.  If that examiner is not available, then it may be written by a physician.  The entire claims file must be reviewed in conjunction with the writing of this opinion.

The author is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder disability was incurred during or is otherwise related to his active service.

A complete rationale must be provided.  The rationale must discuss all pertinent evidence of record, to include the Veteran's lay statements.  An explanation based only on a lack of supporting evidence in the Veteran's service treatment records would be inadequate.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


